Title: John Adams to Abigail Adams, 25 October 1799
From: Adams, John
To: Adams, Abigail


				
					My dearest Friend
					Trenton October 25. 1799
				
				I am favoured this morning with yours of the 22d.— This is Accession day you know. I shall always consider it as a red Letter day: a fortunate day. I am happy to know that you are comfortably Situated. I pray you to live in all Things at your own Expence and be no Burthen to Mrs Smith or the Lt. Col.
				I am pretty well recovered of my Cold, but it has reduced my flesh. James has found a beautiful Pair of black Horses a perfect Match for ours and is distracted to persuade me to buy them. one is Six Years old the other 8.
				I think with you that the Second Week in November will be soon enough for Us to enter the City. I am looking out for Brisler now every day. But am afraid that the Sickness of his Children may detain him longer than he intended.
				You alone might possibly live here with me for a Week: but Louisa & Betcy could not be accommodated.— You might all be well at Vantilburgs’ but I think it will not be worth your while to leave you present situation.— When Brisler comes on I shall write you more particularly.
				The next Winter will be the last We shall ever Spend in Phyladelphia— You will leave it early in April if you are wise, and you will come no more to the southward, for one Year & an half at least.— You will never think of going to George Town, upon Uncertainties, or rather upon the Certainty of leaving it on the 4th of March, with five hundred And fifty or Six hundred Miles to ride thro the Mud. An Election is approaching which will Sett Us at Liberty from these uncomfortable Journeys. I am as for 35 / Years I have been
				
					J. A
				
			